1                                                         HONORABLE RICHARD A. JONES
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9    DARYL LAMAR BERRY,
10                 Petitioner,
                                                        Case No. C18-502-RAJ-JPD
11          v.
                                                        ORDER
12   DONALD HOLBROOK,
13                 Respondent.
14
15          The Court has reviewed Petitioner’s Petition for Writ of Habeas Corpus (Dkt. # 7),
16   the Report and Recommendation of James P. Donahue, United States Magistrate Judge
17   (Dkt. # 16), Petitioner’s Objections and Motion to Appoint Counsel (Dkt. # 17), and the
18   remaining record. For the following reasons, the Court ADOPTS Judge Donahue’s
19   R&R, DENIES Petitioner’s Objections and Motion for Appointment of Counsel, and
20   DISMISSES this case.
21          On October 18, 2018, Judge Donahue issued his Report and Recommendations on
22   Petitioner’s habeas petition. Dkt. # 16. The Court concurs fully in the recommendations
23   of the Report and Recommendation. As explained by Judge Donahue, Petitioner failed to
24   exhaust his first four claims in the Washington state courts before pursuing the claims
25   here. Dkt. # 16 at 5-8. In failing to do so, Petitioner’s unexhausted claims (his first,
26   second, and fourth grounds for relief, and the portion of his third ground pertaining to
27   complainant’s failure to timely appear for a pretrial defense interview) are procedurally
28   ORDER – 1
1    barred for review from this Court. Id. at 8-9. Additionally, the exhausted portion of
2    Petitioner’s third ground for relief fails to articulate a cognizable Confrontation Clause
3    violation. Id. at 11-12. Finally, as to Petitioner’s fifth ground for relief concerning the
4    admission of ER 404(b) evidence, Petitioner failed to show that this alleged error
5    implicates the Constitution or had a “substantial and injurious effect or influence in
6    determining the jury’s verdict.” Id. at 12-15.
7           On October 17, 2018, Petitioner filed his Objections to Judge Donahue’s R&R,
8    and included a request for appointment of counsel. Dkt. # 17. Petitioner’s vaguely-
9    worded Objections claim that Judge Donahue’s R&R “presents many egregious errors,”
10   chiefly the resolution of this case without providing for additional discovery. Dkt. # 17 at
11   2-3. Petitioner fails to explain why he would be entitled to additional discovery,
12   especially on a ruling centered on failures to exhaust and state claims, and fails to explain
13   how additional discovery would impact his claim. Petitioner faults Judge Donahue for
14   “re-characterizing” his constitutional claims by “rephrasing the claime [sic] and then
15   addressing only part of the claim and or an entirely different claime [sic] then what was
16   raised by the petitioner in his pleadings.” Id. at 4. Petitioner does not elaborate, and the
17   Court can find not fault with Judge Donahue’s analysis of Petitioner’s constitutional
18   claims. Petitioner also appears to object to “misstatements of the procedural history of
19   the case” in the R&R, but gives no specific instance of a misstatement. Id. Finally,
20   Petitioner objects to Judge Donahue basing his R&R “solely on the Presentence Report,
21   the opinion of the Court of Appeals and the Government’s response to the petitioner
22   asserted facts throughout his 2255 motion.” Id. The Court disagrees, noting that Judge
23   Donahue’s R&R appears to have considered the entire record, and Petitioner fails to
24   identify any specific information Judge Donahue failed to consider. For these reasons,
25   the Court DENIES Petitioner’s Objections. Dkt # 17.
26          Finally, Petitioner included within his Objections a “Motion for Appointment of
27   Counsel.” Dkt. # 17 at 7. In his one-page Motion, Petitioner states that he is incarcerated
28   ORDER – 2
1    and indigent, requests an attorney to handle his appellate matters, and provides a one-
2    sentence “Grounds for Relief” section that is wholly unintelligible. Id. There is no
3    constitutional right to counsel in a post-conviction § 2255 proceeding. Sanchez v. United
4    States, 50 F.3d 1448, 1456 (9th Cir. 1995). Under the Rules Governing § 2255
5    Proceedings for the United States District Courts, if a judge determines that an
6    evidentiary hearing is warranted, “the judge must appoint an attorney for a moving party
7    who qualifies to have counsel appointed under 18 U.S.C. § 3006A.” See Rule 8(c).
8    Without this determination, appointing counsel is purely a discretionary matter. See 18
9    U.S.C. § 3006A(a)(2)(B) (stating that a federal court “may” appoint counsel if “the
10   interests of justice so require[.]”). Taking into account Petitioner’s Motion, Judge
11   Donahue’s R&R, and the entirety of the record, the Court determines that no evidentiary
12   hearing is warranted. The Court finds no compelling justification to warrant the
13   appointment of counsel in this case. The Court DENIES Petitioner’s Motion for
14   Appointment of Counsel. Dkt. # 17.
15          Accordingly, the Court ADOPTS Judge Donahue’s Report and Recommendation
16   (Dkt. # 16), DENIES Petitioner’s Objections and Motion for Appointment of Counsel
17   (Dkt. # 17), and DISMISSES this case with prejudice.
18
            DATED this 19th day of November, 2018.
19
20
21
                                                      A
                                                      The Honorable Richard A. Jones
                                                      United States District Judge
22
23
24
25
26
27
28   ORDER – 3
